UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2100



In re:   GUY GORDON MARSH,




                Petitioner.



On Petition for Writ of Mandamus.    (3:10-cr-00076-JPB-DJJ-1)


Submitted:   December 19, 2013              Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Guy Gordon Marsh, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Guy      Gordon        Marsh    petitions         for       a    writ    of    mandamus

seeking an order directing the district court judge to provide

Marsh    with      grand       jury    materials      and       to    recuse          himself.         We

conclude that Marsh is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.             Kerr          v.    United      States

Dist.    Court,         426 U.S. 394,   402     (1976);             United       States      v.

Moussaoui,        333 F.3d 509,       516-17      (4th    Cir.          2003).        Further,

mandamus      relief      is    available         only    when       the       petitioner        has    a

clear right to the relief sought.                        In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                                     Moreover, mandamus

may not be used as a substitute for appeal.                                         In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                           The relief

sought       by     Marsh       is     not     available         by           way     of    mandamus.

Accordingly,           although       we     grant    leave          to       proceed       in   forma

pauperis,         we    deny    the     petition      for       writ          of    mandamus.          We

dispense      with       oral        argument      because           the       facts       and   legal

contentions        are     adequately         presented     in        the       materials        before

this court and argument would not aid the decisional process.

                                                                                    PETITION DENIED




                                                  2